          Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 1 of 60

                                           BROOK   &   ASSOCIATES,   PLLC 
                                                       NEW   YORK   |   N E W   J E R S E Y   |   WASHINGTON   DC 

BRIAN C. BROOK                                                                                                       100   CHURCH   STREET 
BRIAN@BROOK‐LAW.COM                                                                                                  FLOOR   8 
                                                                                                                     NEW   YORK,   NY   10007 
                                                                                                                     TEL:   (212)   256‐1957 
 

                                                                                         May 1, 2019

By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:           Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
              Motion Conference Request to Seek Protective Order

Dear Judge Parker,

I write on behalf of Plaintiffs in the above-named matter to request a conference to discuss a
motion for a protective order against the Eber Defendants’ efforts to take time-consuming and
expensive discovery for the sole (improper) purpose of attempting to collaterally attack the 2017
Surrogate’s Court proceedings in which the Allen Eber Trust was deemed terminated and its
assets were ordered to be distributed to the Trust beneficiaries.

Meet-and-Confer Requirement: After receiving a Rule 30(b)(6) deposition notice from the
Ebers to Canandaigua National Bank (“CNB”) on April 4, 2019, I sent written objections on
April 8, 2019. Afterwards, counsel for CNB indicated that he also had objections but was
unavailable for some time before he could participate in a meet-and-confer. The parties spoke by
telephone on April 25, 2019. Although some modifications to the Rule 30(b)(6) notice occurred
as a result, the Ebers insist on questioning CNB’s actions in Surrogate’s Court. See Ex. A.

Background: In 2017, CNB petitioned the Surrogate’s Court for Monroe County for an order
terminating the Allen Eber Trust (the “Trust”) and distributing its assets to the beneficiaries
proportionate to their respective interests in the Trust. Notice of the petition was served on all co-
trustees and beneficiaries, including Plaintiffs and Defendant Lester Eber, who was both a co-
trustee and a beneficiary. Lester entered an appearance in the Surrogate proceeding.1 Despite
doing so, Lester did not object either to the termination of the Trust or to CNB’s accounting and
                                                            
1
 Plaintiffs declined to incur the expense of entering an appearance through counsel, because they did not disagree
with the requested relief or the accounting provided.


                                                                    WWW.BROOK‐LAW.COM 
          Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 2 of 60
May 1, 2019                                                                          BROOK & ASSOCIATES
Page 2

proposed distribution of assets. And it was so noted in the Surrogate’s Order for Judicial
Settlement of Final Account of Successor Co-Trustee, Resignation and Discharge of Co-Trustee
and Termination of Trust, dated June 1, 2017. See Ex. B at 1 (“THERE having been no
Objections with the Court by any of the appearing parties; and … UPON … the appearance of
Lester Eber…”). Lester did not appeal the Surrogate’s Order, either.

In the summer of 2017, after entry of the Surrogate’s Order, CNB made some minor adjustments
to the final accounting based on discussions with Lester’s counsel about some early distributions
made to one of the beneficiaries’ children that had to be accounted for. As a result, the final
distribution of Trust assets did not match the percentages specified in the Surrogate’s June 1,
2017 Order. Nonetheless, as to the assets that were successfully distributed, there is no dispute
that the adjustments made were proper. That distribution occurred in October 2017.

In October 2018, a dispute arose about whether the Trust’s stock in Eber Bros. & Co., Inc.
(“EB&C”) was distributed to the Trust beneficiaries. Lester then sought to acquire all of the
shares himself, without giving Plaintiffs any consideration.2 The legality of Lester’s conduct
after the entry of the Surrogate’s Court June 1, 2017 Final Order is at issue in this case.3

Prior Related Proceedings: During the March 12, 2019 conference, the Ebers’ personal lawyer
John Herbert expressed the Ebers’ desire to depose CNB about the “acts and omissions of
Canandaigua as trustee of the trust after June, 2017.” Tr. 28:17-18 (emphasis added) (attached as
Ex. C). See also id. at 29:6 (examining the “summer of 2017”); id. at 36:12-37:6 (discussing
concerns about how the June 1, 2017 Order was implemented “in July and August of 2017”).
Although there were some questions raised by Mr. Herbert about CNB’s basis for terminating
the Trust, id. at 30, he later conceded that “[i]t is true that when it came on for adjudication, that
Lester Eber did make an appearance there and did acquiesce in the final order.” Id. at 36:4-6.

Based on that representation of the scope of the deposition, this Court said it would permit the
Ebers to notice an additional deposition of CNB. It informed the parties that it is “granting the
motion to intervene and then you [the Ebers] can notice that deposition.” Tr. 37:19-20. The Ebers
waited until April 4, 2019, to issue a deposition notice; specifically, a Rule 30(b)(6) notice with
19 enumerated topics. After the meet-and-confer, the Ebers reduced the number of topics slightly
but said they “are not willing to eliminate questions regarding the Trust and its termination.” See
Ex. A (April 30, 2019 email transmitting revised Rule 30(b)(6) notice, with attachment).



                                                            
2
 Had Lester sought to obtain Plaintiffs’ rightful portion of the stock through the Surrogate’s Court proceeding,
Plaintiffs would have then entered an appearance and objected accordingly.
3
 Although this Court has not yet ruled on Plaintiffs’ motion for leave to amend to add such claims, the Court did
permit CNB to intervene for purposes of those claims. 
          Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 3 of 60
May 1, 2019                                                                        BROOK & ASSOCIATES
Page 3

Argument: A collateral attack on the Surrogate’s Court proceeding is indisputably
impermissible. During the meet-and-confer, counsel of record for the Ebers, Colin Ramsey,
conceded that it was not possible to collaterally attack the Surrogate’s order terminating the
Allen Eber Trust, and he could not articulate any other basis for seeking such discovery. During
the same call, however, his unofficial co-counsel John Herbert responded to the question about
whether they were trying to collaterally attack the Trust termination saying, “I don’t know if we
are or we aren’t.” Mr. Herbert proceeded to launch into arguments about why he believes the
Trust should not have been terminated.

A collateral attack on the termination of the Trust is prohibited for two main reasons. First,
because Lester Eber participated in the Surrogate’s Court proceedings, he is barred from
challenging the result of them under the doctrine of res judicata. See Thomas & Agnes Carvel
Found. v. Carvel, 736 F. Supp. 2d 730, 757 (S.D.N.Y. 2010) (“New York has adopted a
transactional approach to claim preclusion, also referred to as res judicata. Thus, ‘a final
judgment on the merits of an action precludes the parties or their privies from relitigating issues
that were or could have been raised in that action.’”) (quoting Monahan v. New York City Dep't
of Corr., 214 F.3d 275, 285 (2d Cir. 2000)). Lester cannot relitigate matters that were already
decided in that proceeding, and his efforts to gather discovery so he can try to do so should be
headed off at the pass.

Second, the distribution of Trust assets is the quintessential stuff of the probate exception. It is
exactly the opposite of the situation in Marcus v. Quattrocchi, where this Court found that the
probate exception did not apply. See 715 F.Supp.2d 524, 534 (“Even assuming, arguendo, that
the Trust was improperly terminated, Plaintiffs, at best, are asking the Court to return property
currently in the Defendants' possession to the Trust. Requests to return property to an estate or
trust, rather than to dispose of property currently part of an estate or trust, do not fall within the
probate exception because the res at issue is not within the probate court's jurisdiction if it is was
not part of the estate at the time of the decedent's death.). Here, assuming that the EB&C shares
still belong to the Trust (as the Ebers contend), then the Ebers would be asking this court “to
dispose of property currently part of a[] … trust,” and that would be improper.4 If there is a bona
fide dispute about whether the Surrogate’s Court ordered the EB&C shares distributed, see Tr.
36:6-11 (Mr. Herbert suggesting that the Surrogate’s Court’s order was not specific enough), it
must be raised with the Surrogate’s Court.

Because there is no proper purpose of the discovery they seek and it would be burdensome to
entertain even the possibility of challenging the Surrogate’s Court proceedings here, the Court

                                                            
4
 Here, Plaintiffs have claims seeking to have EB&C recognize Plaintiffs’ rights as shareholders. These claims
assume, correctly, that the Trust has been terminated and that the distribution should be deemed made in accordance
with the Surrogate’s Order, notwithstanding Defendants’ efforts to obstruct it. It only remains for the corporation
and its Secretary—non-parties to the Surrogate proceeding—to take the appropriate corporate actions.
      Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 4 of 60
May 1, 2019                                                            BROOK & ASSOCIATES
Page 4

should grant Plaintiffs and CNB a protective order against such discovery. The scope of the
deposition should be limited to the conduct that occurred after the June 1, 2017 Final Order.

We thank the Court for its attention to this matter. It is my understanding that CNB will write
separately.

                                                     Respectfully submitted,


                                                                           .
                                                     Brian C. Brook
cc:    All counsel of record
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 5 of 60




                  Exhibit A
012314356           Case 1:16-cv-09517-LAK-KHP7899Document
                                                  
ÿÿ9ÿ208
                                                                  ÿFiled
                                                                         ÿÿ7ÿ23 Page 6 of 60
                                                                                 05/01/19


                                                                                          34567ÿ3499:ÿ;<4567=<499:>?6@AB9CD

 EF3ÿGHI<JIKJÿ
 L6CMNOPÿE9?57ÿQAÿR8#ST&U+88%
8$9#V                                        W&ÿ!8ÿ23ÿ4356ÿÿ4"03ÿ
 W9"ÿXYZ78Uÿ[UXÿR+98UT-99+9,$9#V
 "ÿ\98ÿUÿR8UTU-$9#VÿX]USÿ&ÿ^$XÿR]UST&U+88%
8$9#Vÿ78Uÿ7899

 R8UT899
-$9#Vÿ_9 Uÿ`88ÿRa9 U 8840T#$9#V
    bcdefghcdi
    ÿ
    kÿclÿcmcnohdpÿcÿgqrhsqtÿuvwxywzyÿd{|nqÿ}{gÿ~{gÿn{dshtqgc|{dÿÿsÿ~{ÿhÿsqqÿhÿgqtnqsÿoqÿdlxqgÿ{}ÿ{hnsÿcdt
    sn{qÿ{}ÿoqÿqclhdc|{dÿÿ{qrqgÿqÿcgqÿd{ÿhhdpÿ{ÿqhlhdcqÿqs|{dsÿgqpcgthdpÿoqÿgsÿcdtÿhsÿqglhdc|{d
    ÿ
    kÿgqlchdsÿ{gÿrhqÿocÿqÿcgqÿqd|qtÿ{ÿqhnhÿ}cnsÿgqc|dpÿ{ÿoqÿqglhdc|{dÿ{}ÿoqÿgsÿocÿhÿxqÿsq}ÿ{ÿoq
    tq}qdsqÿ{}ÿoqÿnchlsÿcdtÿcqpc|{dÿhdÿohsÿh|pc|{dÿÿqÿcs{ÿxqhqrqÿocÿphrqdÿoqÿn{sÿn{dnqgdsÿocÿocrqÿxqqd
    gchsqtÿsnoqthdpÿoqÿuvwxywzyÿ}{gÿcÿlc~ÿn{drqdhqdÿtcqÿcdtÿ|lqÿhÿxqÿ}cgÿl{gqÿn{sÿqqn|rqÿ}{gÿcÿcg|qs
    csÿn{lcgqtÿ{ÿtgchdpÿcÿl{|{dÿgcrqhdpÿ{ÿÿ{ÿcgpqÿhÿqn
    ÿ
    oqÿuvwxywzyÿhsÿnggqd~ÿd{|nqtÿ}{gÿc~ÿuÿvÿxÿqÿcgqÿnqgchd~ÿclqdcxqÿ{ÿdthdpÿcdÿcqgdcqÿtcq
    ÿ
    {hd
    ÿ
    ÿ
    ÿ
                                          E9?57ÿQAÿL6CMNO
                                          \W¤\ÿ
                                          8#ST&U+88%
8$9#
                                          ---$&U+88%
8$9#ÿ
                                          ÿ
                                          ¥U+88%ÿÿ]8ÿÿ
                                          )3ÿ^9&UUÿ¦ÿ§&ÿ243ÿ
     ÿÿÿ                                  7&**9ÿ¨ÿÿ50434ÿ
                                          /500/6532ÿ`Y¤ÿ
     ÿÿ ÿ ¡ÿÿ¢£   /500/330ÿ^©
     ÿ                                    ÿ
                                          ÿ
                                          ÿ

    ÿ
 !"11#$%99%$9#1#1&15'
(55)*+5,-(!8(!8##%+(#%*.25244)0/02000460)+1(5#!(#%*.252442 51/
012314356        Case 1:16-cv-09517-LAK-KHP7899Document
                                               
ÿÿ9ÿ208
                                                               ÿFiled
                                                                      ÿÿ7ÿ23 Page 7 of 60
                                                                              05/01/19
    ÿ
    45678ÿ9:;<=>?@ÿAB?ÿC+98DE-99+9,$9#Fÿÿ
    GHIJ8ÿKLM<NOBP@ÿQR<=SÿTU@ÿTVWXÿXYZUÿQ[ÿ
    \68ÿ]B^N>P@ÿ_`S=?ÿAaÿC8#bE&D+88%
8$9#Fÿ
    cd8ÿ]`e><fÿ_BS=LB?ÿC8DED-$9#Fgÿh>?>BSSP@ÿiBMSÿjaÿCkDbE&D+88%
8$9#Fgÿ;<=B?
    ;<``lÿC8DE899
-$9#Fÿ
    GmnoHdJ8ÿ_p;ÿZVqerqsr
    ÿ
    _`S=?Y
    ÿ
              t`M<ÿu`vMNÿN>>^Nÿf`ÿe>ÿfL>ÿ;B?lwNÿxMNyzvBy`?ÿu`<ÿN>>l=?{ÿf`ÿ>?OÿfL>ÿK<MNfÿqK`R=vNÿTqBrÿfL<`M{LÿqLrraÿÿKL>
    RBR><NÿNR>Blÿu`<ÿfL>^N>S|>NÿB?O@ÿ=uÿP`M<ÿvS=>?fNÿO=NB{<>>Oÿ}=fLÿfL>ÿ<>S=>uÿe>=?{ÿN`M{Lf@ÿfL>PÿLBOÿB^RS>ÿ`RR`<fM?=fPÿf`
    ^Bl>ÿfL>=<ÿ`ex>vy`?Nÿl?`}?ÿ}L=S>ÿfL>ÿR<`v>>O=?{ÿ}BNÿR>?O=?{aÿÿ[<aÿ~e><@ÿ}L`ÿ}BNÿBÿf<MNf>>ÿ`uÿfL>ÿf<MNfÿB?Oÿ}BN
    <>R<>N>?f>OÿePÿv`M?N>SÿOM<=?{ÿfL>ÿR<`v>>O=?{@ÿv`MSOÿLB|>ÿ`RR`N>OÿfL>ÿ;B?lwNÿR>yy`?ÿeMfÿO=Oÿ?`faÿÿp`<ÿ}BNÿB?P
    BRR>BSÿ`uÿMO{>ÿ9}>?Nwÿ`<O><ÿ>|><ÿzS>OaÿÿÿQNÿuB<ÿBNÿÿvB?ÿN>>@ÿfL>ÿR<`R`N>Oÿf`R=vNÿBRR>B<ÿf`ÿe>ÿB=^>OÿBfÿB?ÿ=^R<`R><
    v`SSBf><BSÿBBvlÿ`?ÿfL>ÿM<<`{Bf>ÿ_`M<fwNÿO>f><^=?By`?ÿB?O@ÿBNÿBÿ<>NMSf@ÿB<>ÿ=<<>S>|B?faÿÿÿÿ
              ÿ
              QNÿuB<ÿBNÿfL>ÿ;B?lwNÿ<`S>ÿ}=fLÿ<>NR>vfÿf`ÿfL>ÿNf`vlÿ`uÿ~e><ÿ;<`Naÿÿ_`a@ÿ?vaÿ=Nÿv`?v><?>OÿqK`R=vNÿWq=rÿfL<`M{L
    q|rr@ÿfL>ÿRB<y>NÿLB|>ÿfBl>?ÿfL>ÿO>R`N=y`?ÿ`uÿ]=vLB<OÿB}lN@ÿfL>ÿf<MNfÿ`v><ÿ<>NR`?N=eS>ÿu`<ÿfL>ÿ^B?B{>^>?fÿ`uÿfL>
    K<MNfÿB?OÿfL>ÿR><N`?ÿ^`Nfÿl?`}S>O{>BeS>ÿBe`MfÿfL>ÿ;B?lwNÿS=^=f>Oÿ<`S>ÿ}=fLÿ<>NR>vfÿf`ÿfLBfÿNf`vlaÿÿt`Mÿ?>>Oÿf`
    >RSB=?ÿf`ÿ^>ÿ}LPÿ}>ÿ?>>Oÿf`ÿR<`|=O>ÿB?`fL><ÿ<>R<>N>?fBy|>ÿ`uÿfL>ÿ;B?lÿf`ÿNR>Blÿf`ÿfL=NÿNMex>vfa
              ÿ
              K`ÿfL>ÿ>f>?fÿP`M<ÿZVqerqsrÿ?`yv>ÿBOO<>NN>Nÿf`R=vNÿ`fL><ÿfLB?ÿfL>ÿ^B?B{>^>?fÿ`uÿfL>ÿf<MNfÿqK`R=vNÿZÿB?Oÿr@
    P`Mÿ?>>Oÿf`ÿ>RSB=?ÿf`ÿ^>ÿ}LBfÿ<>S>|B?v>ÿfL>N>ÿf`R=vNÿLB|>ÿf`ÿfL>ÿ=NNM>Nÿ=?ÿfL=NÿSB}NM=fÿB?O`<ÿfL>ÿ;B?lÿB?Oÿ}LPÿP`M
    e>S=>|>ÿfLBfÿfL>ÿ;B?lÿNL`MSO@ÿ`<ÿO`>N@ÿLB|>ÿl?`}S>O{>ÿ`uÿfL>N>ÿf`R=vNa
              ÿ
              =fLÿ<>NR>vfÿf`ÿfL>ÿf><^Nÿ`uÿfL>ÿ_p;ÿN>S>^>?fÿB{<>>^>?fÿ}=fLÿfL>ÿiSB=?yN@ÿ=fÿ=Nÿ^PÿM?O><NfB?O=?{ÿfLBf
    P`MÿB?OÿBSSÿ`fL><ÿv`M?N>Sÿ}><>ÿN>?fÿBÿv`RPÿ`uÿfL>ÿN>S>^>?fÿB{<>>^>?fÿ`?ÿj>e<MB<PÿWNfÿN`ÿP`MÿO`ÿ?`fÿ?>>OÿB
    }=f?>NNÿu<`^ÿfL>ÿ;B?lÿf`ÿ=SSM^=?Bf>ÿP`Mÿ=?ÿfLBfÿ<>{B<Oa
              ÿ
              ~|>?ÿ=uÿN`^>ÿ`uÿfL>ÿB<>BNÿ`uÿ=?M=<PÿB<>ÿ^B<{=?BSSPÿ<>S>|B?f@ÿfL>ÿ=?v<>^>?fBSÿe>?>zfÿ`uÿfL>ÿZVqerqsr
    O>R`N=y`?ÿ=NÿuB<ÿ`Mf}>={L>OÿePÿfL>ÿeM<O>?ÿ`uÿR<>RB<=?{ÿBÿ}=f?>NNÿ`<ÿ}=f?>NN>Nÿf`ÿf>NyuPÿBNÿf`ÿfL>N>ÿ?=?>f>>?ÿf`R=vNaÿ
    KL>ÿK<MNfÿ}BNÿf><^=?Bf>OÿBS^`Nfÿf}`ÿP>B<NÿB{`ÿB?OÿfL>ÿ;B?lÿ}BNÿO=N^=NN>Oÿu<`^ÿfL>ÿvBN>ÿ}=fLÿR<>xMO=v>ÿ`?ÿQM{MNf
    W@ÿTVW@ÿN`ÿv`^RS=B?v>ÿ}=fLÿP`M<ÿNMeR`>?Bÿ}`MSOÿ=^R`N>ÿBÿN={?=zvB?fÿB?Oÿv`NfSPÿeM<O>?ÿ`?ÿfL>ÿ;B?laÿÿQNÿP`Mÿl?`}@
    eMfÿu`<ÿP`M<ÿvS=>?fwNÿO>^B?OÿfLBfÿfL>ÿ;B?lÿO>S=|><ÿNf`vlÿNLB<>Nÿf`ÿL=^@ÿfL>ÿ;B?lÿ}`MSOÿ?`fÿLB|>ÿe>>?ÿu`<v>Oÿf`
    =?f><|>?>ÿB?Oÿ>R`N>ÿ=fN>Suÿf`ÿfL>ÿf>vL?=vBSÿNMNv>Rye=S=fPÿf`ÿBÿ?`yv>ÿNMvLÿBNÿfL>ÿ`?>ÿP`M<ÿN><|>OaÿÿQNÿÿ^>?y`?>Oÿ=?
    ^Pÿ>^B=Sÿu<`^ÿP>Nf><OBP@ÿfL><>ÿ}BNÿ?`ÿv`M?N>Sÿ<>R<>N>?y?{ÿfL>ÿ;B?lÿ}L>?ÿfL>ÿ[B{=Nf<Bf>ÿMO{>ÿBRR>B<>Oÿf`
    BRR<`|>ÿfL>ÿN><|=v>ÿ`uÿNMvLÿBÿ?`yv>@ÿN`ÿ}>ÿLB|>ÿ?>|><ÿ}B=|>Oÿ`M<ÿ<={Lfÿf`ÿ`ex>vfÿf`ÿfL>ÿZVqerqsrÿ?`yv>aÿ
              ÿ
              j=?BSSP@ÿfL>ÿu`vMNÿ`uÿ^`Nfÿ`uÿP`M<ÿR<`R`N>Oÿf`R=vNÿ=^RS=vBf>ÿfL>ÿB`<?>PvS=>?fÿB?Oÿ}`<lÿR<`OMvfÿR<=|=S>{>Naÿÿf
    =NÿvS>B<ÿfLBfÿfL>ÿ>R>vf>Oÿ`ex>vy`?NÿBNÿf`ÿ^B?P@ÿ=uÿ?`fÿ^`Nf@ÿ`uÿfL>ÿM>Ny`?Nÿ}=SSÿ<>M=<>ÿfL>ÿ_`M<fwNÿ=?f><|>?y`?ÿB?O
    }=SSÿRSBv>ÿBÿN={?=zvB?fÿeM<O>?ÿ`?ÿfL>ÿ_`M<fwNÿy^>ÿB?OÿB>?y`?aÿ
 !"11#$%99%$9#1#1&15'
(55)*+5,-(!8(!8##%+(#%*.25244)0/02000460)+1(5#!(#%*.252442 41/
012314356        Case 1:16-cv-09517-LAK-KHP7899Document
                                               
ÿÿ9ÿ208
                                                               ÿFiled
                                                                      ÿÿ7ÿ23 Page 8 of 60
                                                                              05/01/19
           ÿ
           45ÿ6785ÿ96:;ÿ<;;:;9;ÿ=7>ÿ:?ÿ>?@5A;9<?@:?Bÿ7>Aÿ7887;:C7?ÿ97ÿ96:;ÿ?7CD5EÿÿF6:;ÿ5GH<:Iÿ@75;ÿ?79ÿ8>A87A9ÿ97ÿJ5
    <?ÿ5K6<>;CL5ÿI:;9ÿ7Mÿ7>Aÿ7JN5DC7?;Eÿÿ45ÿA5;5AL5ÿ<IIÿ7>AÿA:B69;ÿ<?@ÿO<:L5ÿ?7?5ÿ:?ÿ96<9ÿA5B<A@E
           ÿ
           P?I5;;ÿQÿ65<Aÿ7965AO:;5RÿO5ÿO:IIÿD7?M5Aÿ<9ÿSTSUÿ8HEÿÿV7ÿ=7>ÿO<?9ÿ97ÿ;59ÿ>8ÿ<ÿD7?M5A5?D5ÿD<IIÿ?>HJ5AW
    ÿ
    XYZÿ[\]^_`Zaÿcdefÿ
    gY^hZ`^ÿ
    X_^`ihÿX_Yjkÿlmlnompnqmrsÿ
    X_^`ihÿtYukÿlmlnompnqorsÿ
    ÿ
    +98vw-99+9,$9#ÿ
    ÿ
    t_^xÿgyzZ`kÿlmlnompnqmssÿ
    t_^xÿtYukÿlmln{l{n|o}mÿ
    -99+9,$9#
    ~ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ¡ÿÿÿ¢¢ÿÿÿ
    £¤¥¥ÿ¦§¨©ª«ÿ­ÿ®¯°±ÿ²³§ª´µÿ¶¯ª«´©·´¸µÿ¹´ºÿ»¯¸¼ÿ£½¾¥½ÿ
    ÿ
    ¿ÿ¢¢ÿÿÿÀ¿ÿÿÿÁÿ¢ÿ~¿ÂÿÿÿÀ¿ÿ
    ÃÿÄ¢ÿÁ¢ÿÅÿÆ·§·´ÿÆ·¸´´·ÿÿ¶¯ª«´©·´¸µÿ¹´ºÿ»¯¸¼ÿ£½¾£½
    ÿ
    ÿ#8ÿ9*ÿÇÈÉÊËÌÍÿÎ8#ÿÏ98+-+$
    ÿ
    ÐÑÒÿÓÎÔÕÐÓÔÿÔÐÓÒÖÿÓÿÐÑÓ×ÿÔØÓÐÓÔÿÓ×ÿÔÎÓÖÒÐÓÿÙÿ7Òÿ×Ø7ÚÒÐÿÐÔÿÐÑÒÿÐÐÔÕÒÙÓÒÐÿÕÓÛÓÒÜÒ
    ÖÿÓ×ÿÓÐÒÖÒÖÿÔÙÿÎÔÕÿÕÒÛÓÒÏÿÖÿØ×Òÿ7ÙÿÐÑÒÿÖÖÕÒ××ÒÒ$ÿØØÐÑÔÕÓÝÒÖÿØ×ÒÿÖÓ×Ô×ØÕÒÿÔÕÿÔÙÓÜÿÔÎÿÐÑÓ×
    ÔØÓÐÓÔÿÔÕÿÙÿÕÐÿÐÑÒÕÒÔÎÿÓ×ÿ×ÐÕÓÐÙÿÕÔÑÓ7ÓÐÒÖÿÖÿÙÿ7ÒÿØÏÎØ$ÿÓÎÿÙÔØÿÑÛÒÿÕÒÒÓÛÒÖÿÐÑÓ×
    ÔØÓÐÓÔÿÓÿÒÕÕÔÕÿÒ×ÒÿÖÒ×ÐÕÔÙÿÐÑÓ×ÿÔØÓÐÓÔÿÓØÖÓÜÿÿÐÐÑÒÐ×$ÿÒ×ÒÿÔÐÓÎÙÿØ×
    ÓÒÖÓÐÒÙÿ7ÙÿÕÒÐØÕÿÒÓÿÔÕÿÿ)0)60/4033$

    ÿ
    Þßàáâÿäåæçèéêÿëìíîïÿðñÿò#9"8#ów&v+88%
8$9#ôÿÿ
    õö÷øâÿùèúïèçúåéêÿûüýîíÿþÿêÿþ012ÿ3402ÿ56ÿ
    7àâÿ8ýîåïÿ8ýìì9
ÿ8ýîèïêÿðåïÿ
    âÿäìèýÿëåíîåï
ÿèïèåííéêÿ5åíÿñÿ
    õöøâÿäè4ÿë8ÿ03
    ÿ
    Öv
    Óÿ#ÿ
v%ÿ+&ÿ*98ÿ9#9889-ÿv+ÿ-ÿ+,ÿ!$ÿÓvÿÿv8#ÿvÿó9&ÿ%,ÿ&ÿÿ8ÿvÿ9*
    ÿv&8ÿ9*ÿó9&8ÿ99vÿ9ÿ-ÿvÿ+&ÿv8vóÿvÿ+,vÿ9*ÿÿv+ÿ9!*&óÿ#
ÿÿ#98
    !89+&,'
    Ð v

 !"11#$%99%$9#1#1&15'
(55)*+5,-(!8(!8##%+(#%*.25244)0/02000460)+1(5#!(#%*.252442 21/
012314356        Case 1:16-cv-09517-LAK-KHP7899Document
                                               
ÿÿ9ÿ208
                                                               ÿFiled
                                                                      ÿÿ7ÿ23 Page 9 of 60
                                                                              05/01/19
    3ÿ4&99
ÿ*98ÿ5+89+
    ÿ
    6789:ÿ<=>?@ABCÿDEBÿF+985G-99+9,$9#Hÿ
    IJKL:ÿMANBAONEPCÿQR?@SÿTUCÿTVWXÿUYZVYUVÿ[\ÿ
    ]8:ÿ^E_OAPCÿ`aS@BÿDbcÿ>?@EBÿ>?aadÿ
    ef:ÿ^agA?hÿ`ES@iEBcÿjABAESSPCÿ[EkSÿlbÿ
    ImnoJfL:ÿ`p>ÿqVrgsrts
    ÿ
    `aS@BY
    ÿ
    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿuÿiEvAÿORABhÿOa_Aÿw_Aÿ?Av@Ax@ByÿPak?ÿ^kSAÿqVrgsrtsÿNARaO@waBÿBawzAÿEBNÿiEvAÿEÿBk_gA?ÿa{ÿag|AzwaBOÿha
    @hbÿÿuÿR?aRaOAÿxAÿiEvAÿEÿ_AAhÿEBNÿzaB{A?ÿha_a??axÿE}A?BaaBcÿ@BÿhiAÿAvABhÿxAÿzEBBahÿyAhÿPak?ÿEy?AA_ABhÿhaÿh?@_ÿhiA
    OzaRAÿa{ÿhiAÿBawzAÿOkgOhEBwESSPCÿuÿ@BhABNÿhaÿOAAdÿ?AS@A{ÿ{?a_ÿhiAÿ`ak?hbÿÿuBOa{E?ÿEOÿPakÿ@BhABNÿhaÿE?ykAÿhiEhÿhiAÿ~kNyA
    ES?AENPÿERR?avANÿhi@OÿR?aRaOANÿqVrgsrtsÿNARaO@waBÿa{ÿ`p>CÿuÿzA?hE@BSPÿxEOBhÿR?AOABhÿEhÿEBPÿzaBvA?OEwaBÿa?
    zaB{A?ABzAÿEhÿxi@ziÿhiEhÿxEOÿN@OzkOOANÿOaÿuÿNaÿBahÿOAAÿiaxÿ_PÿzS@ABhÿa?ÿuÿzakSNÿgAÿgakBNÿgPÿOkziÿEÿNAhA?_@BEwaBb
    ÿ
    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿAhÿ_AÿdBaxÿxiEhÿw_Aÿxa?dOÿ{a?ÿPakb
    ÿ
    DEBÿ<>?@ABÿÿ
    ÿ
    ÿÿÿ
    ÿ
    ÿÿÿ
    ÿÿÿ
    ÿ
    +985G-99+9,$9#ÿ
    ÿ
    ÿ ¡ÿÿ
    ÿÿ¢¢£¤ÿ
    -99+9,$9#
    ¥¦§¨©§ÿ«¬­§®ÿ¯°ÿ±²³³ÿ´°ÿµ¶·²¸¹ÿ¶º»ÿ¶¼¼²½°¾ÿ¾¶¶¸¿ÿÿ¨¾ÿ¶¼ÿÁÂÃÿÄÅÆÿÄÅÇÈÿ¶º»ÿ¸°±ÿÂÉÉ»°¾¾ÿ±²³³ÿ´°®ÿ
    ÊËÌÌÿÍÎÏÐÑÒÿÔÿÕÖ×ØÿÙÚÎÑÛÜÿÝÖÑÒÛÐÞÛßÜÿàÛáÿâÖßãÿÊäåÌäÿ
    ÿ
    ­æ°ÿÂÉÉ»°¾¾°¾ÿ¶¼ÿ¶º»ÿ¶çæ°»ÿ¶¼¼²½°¾ÿ²¸ÿèº¼¼Â³¶ÿÂ¸Éÿ¥æ¶°¸²éÿ±²³³ÿ»°µÂ²¸ÿçæ°ÿ¾Âµ°¿
    êÅÅÿë»¶¾¾»¶ÂÉ¾ÿèº²³É²¸¹ÿìÿíÞÎÞÛÿíÞßÛÛÞÿÿÝÖÑÒÛÐÞÛßÜÿàÛáÿâÖßãÿÊäåÊä
    ÿ
    ÿ#8ÿ9*ÿîïðñòóôÿõ8#ÿö98+-+$
     ÿ
     ÷øùÿúõ4û÷ú4ÿ4÷úùüÿúÿ÷øúýÿ4þú÷ú4ÿúýÿ4õúüù÷úÿÿÿ7ùÿýþ70ù÷ÿ÷4ÿ÷øùÿ÷÷4ûùÿúù÷ÿûú1úù3ù
     üÿúýÿú÷ùüùüÿ4ÿÿõ4ûÿûù1úùöÿüÿþýùÿ7ÿÿ÷øùÿüüûùýýùù$ÿþþ÷ø4ûú2ùüÿþýùÿüúý4ýþûùÿ4ûÿ4ÿú3ÿ4õÿ÷øúý
     4þú÷ú4ÿ4ûÿÿÿû÷ÿ÷øùûù4õÿúýÿý÷ûú÷ÿÿû4øú7ú÷ùüÿüÿÿÿ7ùÿþöõþ$ÿúõÿÿ4þÿø1ùÿûùùú1ùüÿ÷øúý
 !"11#$%99%$9#1#1&15'
(55)*+5,-(!8(!8##%+(#%*.25244)0/02000460)+1(5#!(#%*.252442 01/
012314356       Case 1:16-cv-09517-LAK-KHP789Document  9
ÿÿ9208
                                                                       ÿÿÿÿ7ÿ
                                                                              Filed    23 Page 10 of 60
                                                                                      05/01/19
     345653ÿ5ÿ78838ÿ797ÿ:79683;ÿ6<59ÿ345653ÿ54:5=ÿÿ66<769$ÿ797ÿ365>;ÿ49
     57:567;ÿ7;ÿ87648ÿ75ÿ38ÿÿ)0)60/4033$

   ÿ
   @ABCDÿFGHIJKLÿMNOPQÿRSÿT#9"8#UV&W+88%
8$9#Xÿÿ
   YZ[\Dÿ]^JI_GKLÿ`abPOÿcdLÿcefgÿhiefÿjkÿ
   lBDÿmnobPJQLÿRGQpÿobPGQÿobNNqÿ
   rsDÿFNtJbuÿMGOPvGQpÿwJQJGOOKLÿjG^OÿxSÿ
   Yyz{Zs\DÿFJiÿM|oÿde}t~}~
   ÿ
   :W
   ÿU9&ÿ
W9-ÿ23ÿÿW9+ÿ*98ÿUÿ52$ÿ8ÿU9&ÿÿ9ÿ!8&8ÿWUÿ99WÿU9&ÿ,ÿÿ
   !9W'ÿÿ8ÿ-W%ÿ9ÿWÿW+ÿ+&ÿ&ÿ%8ÿ8
8ÿÿ8+Uÿ+ÿÿ+!99W$ÿ=,W
   78Wÿ8ÿ9ÿW,9,ÿÿ9&8ÿW+ÿÿ+9,8Uÿ++Wÿÿ-9&+ÿW*ÿ,8U9Wÿ9ÿ
W9-ÿ- 8ÿ-
   W+ÿ!$
   6 W
ÿ9W
   =ÿ3&99
ÿ*98ÿW+89+
   ÿ
   ÿÿÿÿ
   ÿÿÿ ¡ÿ¡¢ £ÿ ¢¤¥£¤¢¥ÿ¦ÿ
   §ÿ¨©ªÿ«ÿªÿª¬ÿ
   ­®ÿ¯°ÿ±«ÿ²ÿ³´ÿÿ
   µ¶·®ÿ¸¤ÿ¹ªÿº¢»¯¼»½¼
   ÿ
   :Wÿ
   ÿ
   ÿU9&8ÿ99Wÿ8ÿ9ÿÿ9!19!ÿ9*ÿÿ9ÿ98ÿÿ- 9ÿ9W!ÿ9*ÿÿ23'ÿÿ5*ÿÿ8
   %8ÿ8
8ÿÿ8+Uÿ+8#W+ÿÿ-ÿ8ÿW+ÿ9ÿÿ+!99W$ÿÿ5*ÿÿ*98#8ÿ-ÿ-ÿ-
   9ÿÿÿW&8ÿ9*ÿU9&8ÿ99W$ÿÿ<9-,8ÿWÿU9&ÿ9W*8#ÿÿÿW9+ÿ+ÿ9*ÿUÿ52ÿ-98

   !89,++ÿU9&ÿ98ÿ78Wÿ+9ÿW9ÿ#9,ÿ*98ÿÿ!89,ÿ98+8'ÿÿ5*ÿÿ+ÿ+9ÿW9ÿ-98
ÿ5ÿ-9&+ÿ
ÿ9ÿ
   ÿ%ÿWÿ8Wÿ+ÿ+&+ÿ%,WÿÿW&#8ÿ9*ÿW+8ÿ-ÿ,ÿ9ÿ9W&$ÿ
   ÿ
   78Wÿ
   ÿ
   5Wÿ8!9Wÿ9ÿU9&ÿ#ÿ*89#ÿU8+Uÿÿ+9ÿW9ÿ#
ÿWÿ9ÿ!
ÿ&Wÿ:WÿÿWÿÿ!99Wÿ9
   !8!$ÿÿ ÿ-ÿ-ÿ9W+8ÿ&W,ÿ99Wÿÿ!8,9&Uÿ+,+ÿU9&8ÿ+#W+ÿÿ
   78ÿ!UÿU9&8ÿ9ÿ9ÿW+ÿÿ+!99Wÿÿ- 9Uÿ8+$ÿ
   ÿ
   5ÿ#ÿ,ÿ#9ÿ9*ÿÿ+Uÿ9Wÿ9W+Uÿ!8ÿ44W+ÿW+ÿWÿÿ8ÿ*8W99Wÿ9Wÿ!8ÿ428+$ÿ
   ÿ
   9Wÿ
   ÿ
   ÿÿÿÿ
   9&8ÿ#9ÿ#!98Wÿ!8W8ÿÿU9&¾ÿ
   ÿ
   9Wÿ:$ÿ8#Uÿ
   8678ÿ
   8#UV&W+88%
8$9#ÿ
   ---$&W+88%
8$9#ÿ
!"11#$%99%$9#1#1&15'
(55)*+5,-(!8(!8##%+(#%*.25244)0/02000460)+1(5#!(#%*.252442 )1/
012314356       Case 1:16-cv-09517-LAK-KHP789Document
                                             9
ÿÿ9208
                                                             ÿÿÿÿ7ÿ
                                                                    Filed    23 Page 11 of 60
                                                                            05/01/19
    ÿ
    34+88%ÿÿ58ÿÿ
    )3ÿ69&44ÿ7ÿ8&ÿ243ÿ
    7&**9ÿ9ÿÿ50434ÿ
    /500/6532ÿ:;<ÿ
    /500/330ÿ6=ÿ
    ÿ
    ÿ
    ÿ
    ÿ
    ÿ
    ;8%4ÿ%ÿ
    689#"ÿ;>784ÿ?4ÿ@+984A-99+9,$9#Bÿÿ
    84"ÿ68+Cÿ!8ÿ54ÿ4356ÿ53"26ÿÿ
    D9"ÿ784ÿ7899
ÿ@84A899
-$9#Bÿ
    "ÿE#Cÿ94ÿ?$ÿ@8#CA&4+88%
8$9#BFÿE98ÿ4ÿ@84A4-$9#Bÿ
    8&G"ÿE"ÿ7ÿ23ÿ
    ÿ
    Hÿ#ÿ4ÿÿ!89ÿ9*ÿ8,-4%ÿ94Iÿ23ÿ49ÿ-ÿ7ÿ4+ÿ44+ÿ9ÿ#
ÿ*98#ÿ9G94$ÿÿH
    #ÿ%94%ÿ9ÿÿ9&ÿ9*ÿÿ9**ÿÿ4Jÿ-
ÿ9ÿÿ-ÿÿ8Cÿÿ*99-4%ÿ-
ÿ*98ÿHÿ4ÿ!89,+ÿ9
    9G94ÿ9ÿC9&$ÿ
    ÿ
    ?4ÿ;I784ÿ
    ÿ
    84ÿ*89#ÿ#Cÿ 94ÿ
    ÿ
    Bÿ;4ÿ!8ÿ55ÿ4356ÿÿ)"44ÿÿ784ÿ7899
ÿ@84A899
-$9#Bÿ-89"ÿ
    Bÿÿ
    Bÿ94ÿ4+ÿ?4ÿ
    Bÿÿ
    Bÿ7+ÿ94ÿ?4ÿC4%ÿ9+Cÿÿÿÿ&ÿ-ÿÿE&ÿ23ÿ49ÿ&+ÿCÿÿ<8ÿ9ÿ7
    4+ÿ4ÿ94ÿ-ÿ&4ÿ9ÿCÿ*8ÿÿ+!994ÿ9+Cÿ9ÿ+&ÿ#Cÿ&ÿÿHÿ8+ÿ88ÿ
    -
ÿHÿ!89!9ÿÿ-ÿ+&ÿÿ#ÿ- 4ÿÿÿÿ8ÿ9*ÿ&ÿ8ÿ,ÿ9ÿ#ÿ4+ÿ94*8$ÿH
    4
ÿ-ÿ9&+ÿ+9ÿ9ÿÿ994ÿÿ!9ÿ4ÿ*ÿ-ÿ449ÿ9#ÿ9ÿ4ÿ%8#4ÿ-ÿ-9&+ÿ4+ÿ#ÿ9
    
ÿÿ!89,ÿ98+8ÿ4ÿ+,4ÿ9*ÿÿCÿ52ÿ+ÿ!*+ÿ4ÿÿ49$ÿ
    Bÿÿ
    BÿHÿ#ÿ&884Cÿ*8ÿ9#9889-ÿ*8ÿ55#ÿ4+ÿÿ94+C$ÿÿÿ#ÿ
49-ÿ9&ÿC9&8ÿ,C$ÿ
    Bÿÿ
    Bÿ4+ÿ4ÿE9ÿÿ9ÿ48+ÿ4ÿ7ÿ4+ÿ
4%ÿ9&ÿ494%ÿ#98ÿ+!994ÿHÿ#ÿ9!C4%ÿ#ÿ94
    ÿÿ-ÿ9ÿÿ4ÿ#ÿ4ÿ*ÿÿ-4ÿ9ÿ-% ÿ4ÿ#98ÿ%48Cÿ94ÿ- ÿ++94ÿ+!994ÿ*ÿ4C
    8ÿ!!89!8ÿ*98ÿ7ÿ8$ÿ
    Bÿÿ
    BÿD 4
ÿÿ
    Bÿÿ
    Bÿ784ÿ
    B
    ÿÿ
    LMNOPQRNSPTUPSVÿNMSPLRXÿSYZ[ÿ\]^Z_ÿ]\[[^`\ÿ^abÿ^acÿ^d^eY]\af[ÿ^g\ÿehaib\aj^_ÿ^abÿZaf\ab\bÿ[h_\_cÿkhgÿfY\ÿa^]\b
    ^bbg\[[\\l[mnÿSY\cÿ]^cÿo\ÿ[poq\efÿfhÿ_\`^_rÿsghk\[[Zha^_ÿhgÿhfY\gÿsgZtZ_\`\ÿhgÿ]^cÿo\ÿsghf\ef\bÿocÿhfY\gÿ_\`^_ÿgp_\[nÿSY\cÿ]p[fÿahf
    o\ÿbZ[e_h[\bÿfhÿ^acha\ÿuZfYhpfÿfY\ÿ[\ab\gv[ÿ^pfYhgZw^jhanÿPkÿchpÿ^g\ÿahfÿfY\ÿZaf\ab\bÿg\eZsZ\afÿhgÿ^pfYhgZw\bÿfhÿg\e\Zt\ÿfYZ[ÿ\]^Z_
    khgÿfY\ÿZaf\ab\bÿg\eZsZ\afrÿchpÿ]^cÿahfÿbZ[e_h[\rÿehscrÿbZ[fgZopf\ÿhgÿg\f^ZaÿfYZ[ÿ]\[[^`\ÿhgÿ^acÿs^gfÿhkÿZfnÿx_\^[\ÿahjkcÿp[ÿZkÿchp
    g\e\Zt\bÿfYZ[ÿ]\[[^`\ÿopfÿu\g\ÿahfÿfY\ÿZaf\ab\bÿg\eZsZ\afnÿSY^ayÿchprÿzab\go\g`ÿ{ÿ|\[[_\gÿUUx
    ÿÿ
    LMNOPQRNSPTUPSVÿNMSPLRXÿSYZ[ÿ\]^Z_ÿ]\[[^`\ÿ^abÿ^acÿ^d^eY]\af[ÿ^g\ÿehaib\aj^_ÿ^abÿZaf\ab\bÿ[h_\_cÿkhgÿfY\ÿa^]\b
    ^bbg\[[\\l[mnÿSY\cÿ]^cÿo\ÿ[poq\efÿfhÿ_\`^_rÿsghk\[[Zha^_ÿhgÿhfY\gÿsgZtZ_\`\ÿhgÿ]^cÿo\ÿsghf\ef\bÿocÿhfY\gÿ_\`^_ÿgp_\[nÿSY\cÿ]p[fÿahf
    o\ÿbZ[e_h[\bÿfhÿ^acha\ÿuZfYhpfÿfY\ÿ[\ab\gv[ÿ^pfYhgZw^jhanÿPkÿchpÿ^g\ÿahfÿfY\ÿZaf\ab\bÿg\eZsZ\afÿhgÿ^pfYhgZw\bÿfhÿg\e\Zt\ÿfYZ[ÿ\]^Z_
    khgÿfY\ÿZaf\ab\bÿg\eZsZ\afrÿchpÿ]^cÿahfÿbZ[e_h[\rÿehscrÿbZ[fgZopf\ÿhgÿg\f^ZaÿfYZ[ÿ]\[[^`\ÿhgÿ^acÿs^gfÿhkÿZfnÿx_\^[\ÿahjkcÿp[ÿZkÿchp
    g\e\Zt\bÿfYZ[ÿ]\[[^`\ÿopfÿu\g\ÿahfÿfY\ÿZaf\ab\bÿg\eZsZ\afnÿSY^ayÿchprÿzab\go\g`ÿ{ÿ|\[[_\gÿUUx
 !"11#$%99%$9#1#1&15'
(55)*+5,-(!8(!8##%+(#%*.25244)0/02000460)+1(5#!(#%*.252442 1/
012314356       Case 1:16-cv-09517-LAK-KHP789Document
                                             9
ÿÿ9208
                                                             ÿÿÿÿ7ÿ
                                                                    Filed    23 Page 12 of 60
                                                                            05/01/19
    ÿÿ
    456789:6;8<=8;>ÿ65;84:@ÿ;ABCÿDEFBGÿEDCCFHDÿFIJÿFIKÿFLFMAEDINCÿFODÿMPIQJDIRFGÿFIJÿBINDIJDJÿCPGDGKÿSPOÿNADÿIFEDJ
    FJJODCCDDTCUVÿ;ADKÿEFKÿWDÿCXWYDMNÿNPÿGDHFGZÿ[OPSDCCBPIFGÿPOÿPNADOÿ[OB\BGDHDÿPOÿEFKÿWDÿ[OPNDMNDJÿWKÿPNADOÿGDHFGÿOXGDCVÿ;ADKÿEXCNÿIPN
    WDÿJBCMGPCDJÿNPÿFIKPIDÿ]BNAPXNÿNADÿCDIJDO^CÿFXNAPOB_FRPIVÿ8SÿKPXÿFODÿIPNÿNADÿBINDIJDJÿODMB[BDINÿPOÿFXNAPOB_DJÿNPÿODMDB\DÿNABCÿDEFBG
    SPOÿNADÿBINDIJDJÿODMB[BDINZÿKPXÿEFKÿIPNÿJBCMGPCDZÿMP[KZÿJBCNOBWXNDÿPOÿODNFBIÿNABCÿEDCCFHDÿPOÿFIKÿ[FONÿPSÿBNVÿ`GDFCDÿIPRSKÿXCÿBSÿKPX
    ODMDB\DJÿNABCÿEDCCFHDÿWXNÿ]DODÿIPNÿNADÿBINDIJDJÿODMB[BDINVÿ;AFIaÿKPXZÿbIJDOWDOHÿcÿdDCCGDOÿ==`
    ÿ
          efgÿijklmknmopqrsÿ
          45t




 !"11#$%99%$9#1#1&15'
(55)*+5,-(!8(!8##%+(#%*.25244)0/02000460)+1(5#!(#%*.252442 /1/
      Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 13 of 60



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 DANIEL KLEEBERG, LISA STEIN AND AUDREY HAYS,
                               PLAINTIFFS,
                V.                                                      Civil Action No.
                                                                        16-CV-9517(LJK/KHP)
 LESTER EBER, ALEXBAY, LLC F/K/A
 LESTER EBER, LLC, ESTATE OF ELLIOT W. GUMAER, JR.,
 EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
 CORP., EBER BROS. WINE & LIQUOR METRO, INC.,
                                                                        NOTICE OF DEPOSITION
 EBER CONNECTICUT, LLC, AND WENDY EBER,
                                                                        PURSUANT TO
                                                                        FED. R. CIV. P. 30(b)(6)
                         DEFENDANTS.
 _____________________________________________________
 CANANDAIGUA NATIONAL BANK & TRUST COMPANY,
                               INTERVENOR- PLAINTIFF,
                V.
 LESTER EBER, ALEXBAY, LLC F/K/A
 LESTER EBER, LLC, ESTATE OF ELLIOT W. GUMAER,
 JR.,EBER BROS. & CO, INC., EBER BROS. WINE AND
 LIQUOR CORP., EBER BROS. WINE & LIQUOR METRO,
 INC., EBER CONNECTICUT, LLC, WENDY EBER,
 DANIEL KLEEBERG, LISA STEIN AND AUDREY HAYS,
                               INTERVENOR- DEFENDANTS.


TO:     THE CANANDAIGUA NATIONAL BANK & TRUST COMPANY (“CNB”)
         C/C:        DONALD O’BRIEN, ESQ.
                     WOODS OVIATT GILMAN
                     700 CROSSROADS BUILDING
                     2 STATE STREET
                     ROCHESTER, NEW YORK 14614

       PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure 30(b)(6),
Defendants LESTER EBER, ALEXBAY, LLC f/k/a LESTER EBER, LLC, EBER BROS. & CO.,
INC., EBER BROS. WINE AND LIQUOR CORP., EBER BROS. WINE & LIQUOR METRO,
INC., EBER-CONNECTICUT, LLC and WENDY EBER (the “Eber Defendants”) will take the
deposition of CNB upon oral examination before a notary public at the law offices of Underberg
& Kessler LLP, attorneys for the Eber Defendants, 300 Bausch and Lomb Place, Rochester, New
York 14604, on the 13th day of May, 2019 at 10:00 a.m. in the forenoon of that day and at any
adjourned date, in the above-entitled action now pending in the United States District Court in the
Southern District of New York. CNB is requested to designate the person or persons most
knowledgeable and prepared to testify on behalf of CNB concerning the subject matter described
on Attachment A hereto.
    Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 14 of 60




Dated:   April 30, 2019                      _______________________________
                                             Colin D. Ramsey, Esq.
                                             UNDERBERG & KESSLER LLP
                                             Attorneys for the Eber Defendants
                                             300 Bausch & Lomb Place
                                             Rochester, New York 14604
                                             Telephone: (585) 258-2800
       Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 15 of 60



                                           ATTACHMENT A

1.      CNB’s role in holding, voting, transferring or otherwise handling any capital stock of Eber Brothers
& Co., Inc. (“EB&Co.”), as Co-Trustee of the Allen Eber Trust (the “Trust), including, without limitation

  i.   CNB’s actions relating to any EB&Co. capital stock after the Trust was ordered terminated by Order
       of the Monroe County Surrogate’s Court on June 1, 2017;

  ii. the purported transfers of shares of EB&Co. capital stock to Trust beneficiaries after June 1, 2017;

  iii. stock powers executed by CNB with respect to the shares of EB&Co. capital stock registered in the
       name of the Co-Trustees;

  iv. communications by CNB with respective beneficiaries; and

  v. Receipts and Releases requested by CNB from the Trust beneficiaries.

2.      All matters relating to Monroe County Surrogate’s Court case (Case No. 1970DT01952), including,
without limitation

  a. the decision to terminate the Trust and the justification for doing so under the Allen Eber Will;

  b. the preparation of the Petition and Final Accounting for termination of the Trust;

  c. the proposed allocation of the Trust assets on July 12, 2017;

  d. the proposed reallocation of the Trust assets on August 1, 2017, including the EB&Co. stock;

  e. CNB’s knowledge on or before June 1, 2017 of the allegations in the Plaintiff’s complaint filed in
     December 2016;

  f.   CNB’s knowledge of the terms of the settlement between the Eber entities and the PBGC in February
       2017; and

  g. the rights of Wendy and David Eber under Allen Eber’s Will.

3.      All matters relating to the transfer restrictions set forth in the Article XII of the EB&Co. Bylaws,
including without limitation, any giving of the notice by the transferor required by Article XII, Section 1 of
the Bylaws, and the exercise of the call right by Lester Eber on October 30, 2018.
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 16 of 60




                   Exhibit B
 Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 17 of 60




                                              . At a Surrogate's Court of the State of New York
                                                held in and for the County of Monroe at
                                                Rochester, New York, on May 18, 2017.

PRESENT: HON. JOHN M. OWENS, Sqrrogate

FINAL ACCOUNTING OF THE CANANDAIGUA
NATIONAL BANK AND TRUST COMPANY, AS                          ORDER FOR JUDICIAL
SUCCESSOR CO-TRUSTEE OF RESIDUARY                           SETTLEMENT OF FINAL
TRUST UNDER WILL OF ALLEN EBER DATED                      ACCOUNT OF SUCCESSOR CO·
OCTOBER 27, 1969                                          TRUSTEE, RESIGNATION AND
                                                          DISCHARGE OF CO-TRUSTEE
                                                          AND TERMINATION OF TRUST
                                                                          .      'P1'   /:
                                                                   File No. 1970f 952    D

         UPON reading and filing the duly verified Petition for Judicial Settlement of Final
Account of Successor Co-Trustee, Resignation and Discharge of Co-Trustee and Termination of
Trust, verified by Petitioner, Canandaigua National Bank and Trust Company, on February 15,
2017;and
         UPON all proofs of service having been duly filed with the Court; and
        THERE having been no Objections filed with the Court by any of the appearing parties;
and
        UPON, the appearance of Canandaigua National Bank through its counsel, Woods Oviatt
Gilman LLP, Lorisa D. LaRocca, Esq. and William O. Bauer, Esq., and the appearance of Lester
Eber, through his counsel, Wiedman, Vazzana, Corcoran and Volta, P.C., James G. Vazzana,
Esq. at an ~djourned return date of this Court on May 18, 2017; and
        UPON, the appearance of Caliban Law PLLC, Robert B. Caliban, Esq., on behalf of
Elliott W. Gumaer, Jr., having been waived by the Court at counsel's request;
        NOW, THEREFORE, it is hereby
      . ORDERED, ADJUDGED AND DECREED that the Final Account of Canandaigua
National Bank and Trust Company, as Successor Co-Trustee of the Residuary Trust Under Will ·
of Allen Eber dated October 27, 1969 (the "Trust"), is hereby judicially settled and Canandaigua
National Bank and Trust Company is discharged from any liability in the administration of the



{5127751:}
     Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 18 of 60



'

    Trust from its receipt of assets until distribution of the Trust assets, in its capacity as Successor
    Co-Trustee of the Trust; and it is further
               ORDERED; ADJUDGED AND DECREED that the Trust be terminated and that the
    Trust assets be distributed to the beneficiaries in accordance with the tenns set forth in the Final .
    Accourit and allowed as filed (and adjusted), and that the following is a swnmary thereof as
    settled:
                                                   SUMMARY


                                              PRINCIPAL ACCOUNT
               CHARGES:
     Schedule A            Principal received                            $1,409,047.07
     Schedule AA           Subsequent receipts ofprincipal                     12,000.44
     Schedule A· I         Realized increases in principal                     5,842.73
     Schedule 0            Unrealized increases in principal                 163,793.19
                                   Total Principal Charges                                 $1,590,683.43
               CREDITS:
     Schedule B            Realized decreases in principal               $    768,370.36
     Schedule C            Administration expenses                             48,535.21
     Schedule B            Distributions of principal                          88,851.48
     Schedul~O             Unrealized decreases in principal                   10,s2z,35
                                   Total Principal Credits .                               ~   2161584.4Q
            Principal balance on hand shown by Schedule G                                  $   674,099.03

                                           INCOME ACCOUNT
            CHARGES:
     Schedule AA-1         Income received                               $     2,868.90
     Schedule A-2          Income collected                                  203,676.91
     Schedule A-3          Realized increases in income                          229,15
                                   Total Income Charges                                    $ 206,774.96




    {5127751:}
  Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 19 of 60




         CREDITS:
 Schedule C-2           Administrative expenses                     $ 18,778.18
 Schedule E-1           Distributions of income                         170.529.22
                                 Total Income Credits                                $    189.307.42
         Income remaining on hand as shown in Schedule G-1                           $     17,467.49


                                       COMBINED ACCOUNTS
 Principal on hand:     Cash                                        $ 35,523.28
                        Other assets                                    638.575.75
                                 Total principal on hand                             $674,099.03
 Income on hand:        Cash                                                             17.467.49
                                 Total Assets on hand                                $691,566.52


         ORDERED, ADJUDGED AND DECREED that petitioner pay the remaining cash and
transfer, assign and deliver the other remaining assets as shown in the account as follows:
 To: Canandaigua National Bank
         As and for the commissions in the sum of                   $     8,114.86


 To: Woods Oviatt Oilman LLP
         For legal services rendered in the sum of                  $      TBD
         For costs and disbursements                                $      TBD
                                 Balance                                             $ 683,451.66*
 To be distributed as follows:
 To: Daniel Kleeberg (1/6 share)                                                     $ 113,908.61 *
 To: Lisa Stein (116 share)                                                          $ 113,908.61 *
 To: Audrey Hays (1/3 share)                                                         $ 227,817.22*
 To: Lester Eber (113 share)                                                         $ 227,817.22"'


        *Less Woods Oviatt Oilman LLP fees and disbursements - amount to be determined.




(6127751:}
"   ..   ~

              Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 20 of 60



     '   .

                          ORDERED, ADJUDGED AND DECREED that, upon its completion of the
              distribution of the Trust assets, as set· forth in the Final Account and this Order, Canandaigua
              National Bank and Trust Company shall be discharged as Successor Co-Trustee of the Trust; and·
                is
              it further
                     ORDERED, ADJUDGED AND DECREED that, the sum of$ ~ 1S'1 . (~ .~                     t..J. ·(~/N
                                                                                                           /UI              ,.. A11lw1~
             shall be paid from the Trust to Woods Oviatt Oilman LLP, as attorneys for Petitioner in
                                        ~ All'ow•~tM\                   ·
             connection with its services in regard to this proceeding.
                                         )

             Dated:--~~~--·)'-11-.-..~---'~2
                                                                                           ~
                                                                                                       ~~
                                                                                                       ~m ~
                                                                                                                   E       ,,-
                                                          HON.
                                                                                   'U'........__ _ _
                                                                 ~--~~~~~~~~....-.-m---.--
                                                                               • OWENS, SURR                  TE
                                                                                                                   z
                                                                                                                           .m...
                                                                                                       c   8       !"'->   c
                                                                                                       ~~ 3




             (6127761:}
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 21 of 60




                   Exhibit C
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 22 of 60

                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

    In re:                                      :
                                                  Docket #16cv9517
      KLEEBERG, et al.,                         : 1:16-cv-09517-LAK-KHP

                           Plaintiffs,          :

                - against -                     :

      EBER, et al.,                             :
                                                  New York, New York
                           Defendants.          : March 12, 2019

    ------------------------------------ :

                           PROCEEDINGS BEFORE
                   THE HONORABLE KATHARINE H. PARKER
             UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

    APPEARANCES:

    For Plaintiffs:        BROOK & ASSOCIATIONS, PLLC
                           BY: BRIAN BROOK, ESQ.
                           100 Church Street, 8th Floor
                           New York, New York 10007

    For Defendants:        UNDERBERG & KESSLER, LLP
                           BY: COLIN D. RAMSEY, ESQ.
                           50 Fountain Plaza, Suite 320
                           Buffalo, New York 14202


    For Defendants -       JOHN HERBERT, ESQ.
    Wendy & Lester
    Eber:



    Transcription Service: Carole Ludwig, Transcription Services
                           141 East Third Street #3E
                           New York, New York 10009
                           Phone: (212) 420-0771
                           Fax: (212) 420-6007

    Proceedings recorded by electronic sound recording;
    Transcript produced by transcription service.
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 23 of 60

    APPEARANCES (CONTINUED):

    For Defendants -       CALIHAN LAW PLLC
    Estate of Elliot       BY: ROBERT CALIHAN, ESQ.
    W. Gumaer, Jr.:        The Power Building, Suite 761
                           16 East Main Street
                           Rochester, New York 14614
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 24 of 60


                                     INDEX


                           E X A M I N A T I O N S

                                               Re-      Re-
     Witness              Direct    Cross    Direct    Cross    Court

     None

                               E X H I B I T S

     Exhibit                                                           Voir
     Number     Description                             ID     In      Dire

     None

 1
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 25 of 60
 1                                                                 4

 2              THE CLERK:    Calling case 16cv9517, Kleeberg versus

 3   Eber.   Counsel, please make your appearance for the record.

 4              MR. BRIAN BROOK:     Good afternoon, Your Honor,

 5   Brian Brook for the plaintiffs .

 6              THE COURT:      Good afternoon.

 7              MR. COLIN RAMSEY:        Good a fternoon, Your Honor,

 8   Colin Ramsey for the Eber defendants.

 9              THE COURT:      Good afternoon.

10              MR. JOHN HERBERT:        John Herbert for Wendy &

11   Lester Eber.

12              THE COURT:      Nice to see you.

13              MR. ROBERT CALIHAN:         Bob Calihan on behalf of

14   the Estate of Elliot Gumaer.

15              THE COURT:      Okay, nice to see you all.             All

16   right, I want to address a couple of the pending

17   motions. The first is the motion to intervene. I am

18   going to grant the motion to intervene and I’ll issue

19   a short decision on that.          With respect to the pending

20   motion to amend, I’d like to hear some additional

21   argument on that motion and I do have some questions

22   that I’d like the parties to address. So just as a

23   preview, defendants argue that some of the new claims

24   are time barred, and I’d like to understand when

25   you’re saying the claims, the statute of limitations
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 26 of 60
 1                                                                 5

 2   began to accrue, and I’d like to better understand

 3   when plaintiffs say that the claims accrued.                So maybe

 4   we can start with this motion to amend, and Mr. Brook,

 5   could you explain when, the date when you think e ach

 6   of the new claims accrued from a statute of

 7   limitations standpoint?

 8              MR. BROOK:      Sure, Your Honor.        Well, as far as

 9   the breach of fiduciary duty claims, and I think

10   there’s a few counts that encompass that, the

11   fiduciary tolling rule applies. And I don ’t believe

12   that the statute of limitations for those claims would

13   have begun to run until the fiduciary relationship was

14   terminated or openly repudiated. And I don’t think

15   there is any argument that there was some kind of open

16   repudiation where Lester Eber said I’m no longer a

17   fiduciary. So it’s when it terminated, and our

18   understanding is that it terminated when the trust was

19   terminated.     And although there is some dispute that

20   became apparent during recent depositions as to

21   whether the trust terminated, w hether Lester is still

22   a trustee, the latest that that could have occurred,

23   or earliest I guess is the way to put it, is, say,

24   February, 2017, when CNB filed its petition to

25   dissolve the trust, and that was after this lawsuit
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 27 of 60
 1                                                                 6

 2   was filed, and I think these c laims certainly relate

 3   back. But even if they didn’t, February, 2017, until

 4   when we filed the proposed third amended complaint is

 5   less than two years.

 6              THE COURT:      Okay, so the fraudulent, I mean

 7   the breach of fiduciary duty, I have that the new

 8   claims that you’re suggesting to add would be the

 9   count three for unjust enrichment, count four to set

10   aside an unlawful transaction, count five seeking an

11   order for a new election of the board, count six, a

12   declaratory judgment, and count eight, aiding and

13   abetting breach of fiduciary duty and fraudulent

14   concealment. Those are the ones that I have as new, so

15   --

16              MR. BROOK:      I think it’s a little more

17   complicated than that, if I may explain?

18              THE COURT:      Okay.

19              MR. BROOK:      So the first two counts, or at

20   least the first one is breach of fiduciary duty.

21              THE COURT:      Right.

22              MR. BROOK:      Well, what used to be count one

23   has been split into two counts in order to separate

24   two different theories of breach of fiduciary duty for

25   clarity sake.
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 28 of 60
 1                                                                 7

 2              THE COURT:      Right.

 3              MR. BROOK:      So th ey both were in the original

 4   complaint.

 5              THE COURT:      Right.

 6              MR. BROOK:      What happened for count one is

 7   that additional transactions were added, including the

 8   receipt of money for Lester Eber under a supposed

 9   consulting agreement with Southern Wine and Spiri ts.

10   I think that’s the one that probably, if I had to

11   guess, was most contentious by the other side because

12   that consulting agreement was originally entered into

13   in 2007.     And so because it’s a breach of fiduciary

14   duty claim and we are seeking equitable r emedies such

15   as an accounting, which we’re still getting in pieces,

16   and it also includes disgorgement of the profits that

17   are received from that because it was essentially a

18   corporate opportunity that was usurped because this

19   was not even an acquisition or a merger, this was a

20   transaction where it was essentially a settlement

21   agreement between Eber Bros. and its competitor,

22   Southern, that had driven them out of business. And

23   Lester Eber, while remaining president and CEO of the

24   Eber Bros. companies, also ne gotiated this side deal

25   for himself. So it’s something where we’re seeking
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 29 of 60
 1                                                                 8

 2   equitable remedies in addition to, not only under a

 3   breach of fiduciary duty theory, but also under the

 4   standards set, I think it’s in the new count four,

 5   we’re citing the business corporation statute to set

 6   aside transactions that were not properly taken by the

 7   corporation.

 8              So those are interrelated and I don’t believe

 9   that there is a statute of limitations that applies

10   for that kind of equitable remedy in this situation

11   where you’re setting aside a transaction. If it did,

12   it would be six years from the date when the fiduciary

13   relationship ended.

14              THE COURT:      Which you’re saying would be

15   February of 2017.

16              MR. BROOK:      At the absolute earliest. And

17   that, and the trust wasn’t ordered di ssolved by the

18   Court until June, 2017, but since it doesn’t matter,

19   let’s just say February.          And I think most of the

20   other transactions in there I think are all part of

21   what was in the original complaint, just spelled out

22   in more detail.

23              So going through the counts, and the faithful

24   servant doctrine, that was in the original complaint,

25   as well, it has been spelled out in more detail
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 30 of 60
 1                                                                 9

 2   because I’m one of those lawyers that likes to have a

 3   complaint that tells a little bit of a story and lets

 4   people know where we’re going so that there is no

 5   surprise, and hopefully settle the case. I don’t think

 6   there is anything in that that was not fairly included

 7   within the original ones.          But count, what used to be

 8   count two, I believe, so the numbering being off is

 9   why the Court is under the impression that everything

10   after count two is new, but, in fact, the fraudulent

11   concealment claim was in the original complaint, I

12   think that was count two. And the breach of --

13              THE COURT:      No, I know that fraudulent

14   concealment was in the prior complaint.

15              MR. BROOK:      Okay, sorry. And then I believe

16   that the aiding and abetting breach of fiduciary duty

17   was also in the original complaint, I think that was

18   count three.      And then count four, if member serves,

19   was the results for an accoun tant.

20              Unjust enrichment, you know, I don’t think

21   that the equitable, that we’re not equitable.

22   Fiduciary tolling would probably not apply to that

23   count. I probably don’t need it, so at the end of the

24   day I don’t know if I really care about that count,

25   just to be perfectly frank, having thought about it
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 31 of 60
 1                                                                10

 2   more. But we also have the argument that separate from

 3   fiduciary tolling there were material facts about what

 4   made the Southern transaction wrong and usurpation of a

 5   corporate opportunity that we didn’t discovery until

 6   discovery in this case. Most critically is the fact that

 7   somehow this agreement between Eber Bros. and Southern

 8   where Eber Bros. of New York agreed to go out of business

 9   and not compete with Southern anymore, did not include any

10   provision against competition.         That wasn’t in the

11   agreement, that doesn’t make any sense, what kind of deal

12   do you have to get your competitor to go out of business

13   without a noncompetition clause?         Well the answer is that

14   they built it into Lester Eber’s consulting agreement, and

15   because Lester was remaining at the Helm of Eber Bros., it

16   was effectively precluding Eber Bros. and its remaining

17   operating entity, Eber Connecticut, from ever competing

18   with Southern, but paying Lester a loan for that, not

19   paying the company for giving up those future business

20   opportunities it might have had.

21              THE COURT:     What do you mean the loan, I thought

22   that the agreement was a consulting agreement?

23              MR. BROOK:      I misspoke, I meant consulting

24   agreement.     Apologize.      So the consulting agre ement

25   with Lester, that was what was given to him, you know,
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 32 of 60
 1                                                                11

 2   it was $600,000 a year for several years and then in

 3   the years since it’s been $310,000 a year for sort of

 4   untold consulting plus tens of thousands, if not

 5   hundreds of thousands of dollars a year in various

 6   reimbursements. So that money, we argue, is something

 7   that because it all derives from this contract that

 8   had this noncompetition clause that actually bound

 9   Eber Bros., because of Lester Eber remaining at the

10   helm of Eber Bros., that that is a corporate asset.

11   And because that fact was concealed until discovery in

12   this case, the statute of limitations should not run

13   on that until discovery. And then we have the two -year

14   period after discovery to assert the claim.

15              THE COURT:      Are you contending that pay for

16   actual work performed under the consulting agreement

17   by Lester Eber individually, is a corporate asset?

18              MR. BROOK:      Not exactly, Your Honor . I think

19   that there is certainly a right to be paid for actual

20   work, the problem is the amount of mon ey being paid,

21   over $3 million dollars in five years for supposed

22   part time consulting.         And the fact that this contract

23   not only required some untold consulting, but also

24   included that noncompetition clause. And my reading on

25   these documents is that that is what this was really
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 33 of 60
 1                                                                12

 2   about, was about putting Eber Bros. down, but allowing

 3   Lester to get that money because they still had so

 4   many creditors at Eber Bros. that he wanted to avoid

 5   the money going to the creditors, and instead going to

 6   himself.    And that ’s ultimately what a lot of the

 7   transactions in this case are about, is all the ways

 8   in which Lester Eber and his daughter tried to get

 9   money to go them instead of to the creditors, and

10   ultimately to the shareholders, as well, had those

11   creditors been paid off. And the exact numbers and all

12   that I don’t have off the tip of my fingers, but

13   that’s what that was about is that, you know, it’s

14   over $4.5 million that was paid to Lester Eber for

15   consulting with the competitor at the same time that

16   he was getting a salary from Eber Bros. for continuing

17   to work for them and preventing Eber Bros. from

18   potential business opportunities.

19              So that, regardless of the merits of that

20   claim but going to the statute of limitations, the

21   point is that the key fact, what makes it at least

22   inflated, we’re not necessarily asking for the whole

23   amount back but it’s certainly inflated, and the

24   inflated amount is because of that noncompetition

25   clause in the consulting agreement that was only
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 34 of 60
 1                                                                13

 2   discovered in the course of discovery in this case and

 3   that was at the earliest sometime in late 2017. I

 4   personally didn’t see it until mid-2018.

 5              THE COURT:      And are you saying your clients

 6   weren’t aware of the consulting agreement?

 7              MR. BROOK:      They were aware of the consulting

 8   agreement generally, but they did not know that the

 9   consulting agreement is what included the prohibition

10   against competition.        And, in fact, Lester Eber misled

11   Dan Kleeberg at one point into making Dan Kleeberg

12   believe that he, as a former Eber employee, could not

13   start a business with Eber in the name of it because

14   there was a noncompetition clause with Southern.

15   Lester never told Dan Kleeberg that well only I,

16   Lester, am bound by that noncompetition clause. So

17   what it shows is Lester, himself, treated the

18   noncompetition cla use in his own personal consulting

19   agreement as something that was binding on the company

20   and the entire family that had worked with him. And it

21   was a corporate asset, it was something that he sold

22   off, because it just makes no sense for a corporation

23   to agree to go out of business, sell off its

24   inventory, give a lot of it to its competitor and not

25   include a noncompetition clause in those documents.
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 35 of 60
 1                                                                14

 2   What happened here was they modified it so that Lester

 3   could get paid more, but that money was money that

 4   should have gone to the company because it was a

 5   corporate asset, its ability to operate.

 6              THE COURT:      If the business is being sold and

 7   going out of business essentially, what would be the

 8   purpose of a noncompetition clause apart from the

 9   individual owner of the seller?

10              MR. BROOK:      Well the whole business, only some

11   parts like Delaware and I think Ohio were being sold

12   to Southern. New York was going out of business and

13   then Eber Bros. was continuing in Connecticut. But

14   what happened was, and that was the Eber Connecticut

15   entity, and so this noncompetition clause in Lester’s

16   consulting agreement made it so that Eber Connecticut

17   and its affiliates, which included the parent

18   companies, could not ever try to go back out again and

19   do anything in New York or other s tates. And, in fact,

20   something we learned at a recent deposition, it’s not

21   in the third amended complaint, obviously, since this

22   was two weeks ago, is that apparently Lester Eber’s

23   son, David, went to work for Southern and they, rather

24   than Eber Bros. tryi ng to sell liquors and other

25   imported goods into New York that it was bringing in
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 36 of 60
 1                                                                15

 2   from abroad because they have an import business

 3   aspect, as well, they were forced to go through

 4   Southern to do that.        If it wasn’t for this

 5   noncompetition clause, the compan y could sell wherever

 6   it wanted, it wouldn’t have to go through Southern in

 7   order to do something in New York. And so it is a

 8   restriction on the business.           And the amount is

 9   certainly inflated, because $600,000 a year for some

10   undocumented amount of, you k now, a few hours here and

11   there, is ridiculously inflated as a price. And some

12   of the evidence of that is that after five years, the

13   amount that Lester was being paid for consulting was

14   cut in half.

15              THE COURT:      Well what are you contending was

16   the motivation for the sale of the Eber Bros. New York

17   business and the other, outside of Connecticut, what

18   was the motivation for the sale?

19              MR. BROOK:      I’m sorry, there wasn’t a sale of

20   those assets and so -- there was no sale.               What

21   happened was the company agreed to shut down its

22   business and Lester Eber agreed to not compete with

23   Southern in his own personal contract.

24              THE COURT:      Right.

25              MR. BROOK:      So the money that should have gone
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 37 of 60
 1                                                                16

 2   to Eber for shutting down, to go to its creditors and

 3   maybe go to shareholders if there was some left over,

 4   Lester took for himself, and that’s what was wrong.

 5   Because you can’t, whether it’s a merger, it’s an

 6   acquisition, or you’re selling off parts of a

 7   business, a corporate executive cannot say, okay, I’ll

 8   give you this, but you gi ve me this on the side so

 9   that I don’t have to give it to the company, even

10   though it’s the corporate asset.            Because the

11   corporate’s right to do business is what continued.

12   Maybe it would be a different situation if Lester had

13   resigned as Eber Bros. pres ident so that restrictions

14   on him for noncompetition did not carry over onto all

15   the Eber companies. But he remained, and he continued

16   to get a salary, a six -figure salary.

17              THE COURT:      It was my understanding that Eber

18   Bros. New York was not making any mon ey and that there

19   were significant debts, is that correct?

20              MR. BROOK:      Yes, there were significant debts.

21              THE COURT:      Do you know what the size of the

22   debts were at the time that it shut down?

23              MR. BROOK:      It’s one of the many things that I

24   have sought in discovery and it’s a little hard to

25   piece that together. I think -- the amount of the
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 38 of 60
 1                                                                17

 2   debts were substantial. The amount of, the money that

 3   Lester had taken from Eber Bros. through this side

 4   deal with Southern may very well have gone to pay the

 5   company’s creditors, rather than to the shareholders.

 6   It doesn’t matter who it would have ultimately gone to

 7   because at the end of the day we’re asserting

 8   derivative claims on behalf of the corporation. So

 9   whether my client --

10              THE COURT:      Right, but how would the company,

11   what deal would have been entered into by Eber Bros.

12   that the money would have gone to it from Southern?

13   Are you saying Southern would have purchased the

14   business, that’s --

15              MR. BROOK:      No, I’m not saying that.

16              THE COURT:      So what are you saying, I’m trying

17   to understand what you’re saying should have happened,

18   how is it that Lester would have been able to get

19   Southern to give the company money sufficient to pay

20   off all of its debts?

21              MR. BROOK:      Well there was, for more context,

22   there was a lawsuit filed by Eber Bros. against

23   Southern, so part of this was a settlement of that.

24   And so there was money being paid to Eber Bros. to get

25   rid of the litigation and to just get them to go away
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 39 of 60
 1                                                                18

 2   quietly.     So the fact is, Southern was paying Eber

 3   Bros., it was paying them to shut down business in New

 4   York, to give off I believe some of their assets. Eber

 5   Bros. was selling off interests that it had in

 6   Delaware and Ohio businesses as well. There was a

 7   large deal worth many, many millions of dollars and I

 8   believe it was an eight figure sum was paid to Eber

 9   Bros. by Southern. So there is no question that Eber

10   Bros. and Southern were entering into a deal whether

11   Southern was paying Eber Bros. to shut down. The

12   problem is, when Lester took some of that and siphoned

13   it off for himself, and it happened to be a critical

14   part of it which is the noncompetition provision.

15   Because what good would it do Southern to pay Eber

16   Bros. off to shut it down only to have Lester Eber and

17   Eber Bros. coming in from Connecticut or wherever, and

18   continuing to creating problems, possibly taking, you

19   know, retail sales from them.

20              And so the two -step part of that was they made

21   him a consultant, even though he was still CEO and a

22   fiduciary to Eber Bros. and they inflated the price

23   significantly to include the noncompetition clause

24   there.     And that was how they had the excuse on their

25   books of paying such an inflated amount to Lester
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 40 of 60
 1                                                                19

 2   Eber. And he got that by going around the company. So

 3   that, there was no signature from anyone at Eber Bros.

 4   on that consulting agreement approving of it for the

 5   company, as like additional compensation to Lester for

 6   negotiating the deal or something.             There were any

 7   number of ways they could have given Lester a deal

 8   bonus that was aboveboard. This wasn’t one of them,

 9   you can’t take a corporate asset which is its ability

10   to do business, and have that part of it be sold off

11   just by giving it to Lester and letting him remain at

12   the company.

13              THE COURT:      You keep saying a deal, so I’m

14   confused about what the deal is.

15              MR. BROOK:      Sure.    The deal was multifaceted

16   again. Southern Wine & Spirits was paying Eber Bros.

17   to shut down in New York, and it was paying Eber Bros.

18   to give up its operating assets, and I think it had 50

19   percent interest in a Delaware company and an Ohio

20   company. It was settling litigation as well. This was

21   a deal between Southern Wine and Spirits and Eber

22   Bros. Wine and Liquor Corp. and in the middle of that

23   deal --

24              THE COURT:      As it a deal or was it a

25   settlement agreement?
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 41 of 60
 1                                                                20

 2              MR. BROOK:      It was a deal. It was f ar more

 3   than just a settlement. In fact, I don’t think that

 4   there was a document officially called a settlement,

 5   it just said that they would drop the lawsuit.

 6              THE COURT:      Okay.

 7              MR. BROOK:      I’m not 100 percent on that, it’s

 8   many, many pages long.

 9              THE COURT:      Okay.

10              MR. BROOK:      But we’re getting really far into

11   the merits of this now --

12              THE COURT:      Right, I understand.

13              MR. BROOK:      And I certainly understand it is a

14   claim that requires development. It’s one of the

15   reasons why I’ve noticed the deposition of So uthern

16   Wine and Spirits to occur on March 25 t h . And so

17   hopefully getting more information there about how

18   this was negotiated. Because surprise, surprise, no

19   one could remember anything about how this was

20   negotiated during their depositions.             At least noth ing

21   in terms of the details or how the amounts were

22   determined, things like that.

23              So what we do have though is a record of the

24   amount being significantly greater when there was a

25   noncompetition clause than in later years where there
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 42 of 60
 1                                                                21

 2   wasn’t one. And based on that we see at least a $1.5

 3   million enhancement to Lester as a result of that

 4   noncompetition. And we will provide expert testimony

 5   about how these transactions work and that in that

 6   kind of situation, the company’s ability to compete is

 7   going to be something that should be considered a

 8   corporate asset that was usurped here. Because I think

 9   it is something that is technical enough that it

10   probably does require expert testimony to establish

11   that.

12              THE COURT:      Okay.

13              MR. BROOK:      And I don’t think there is a ny

14   dispute that when that aspect of the transaction was

15   discovered was in discovery in this case and that

16   whenever the date when that document was produced, we

17   can use that as the date, it doesn’t matter that I

18   read it several months later because it’s all still

19   well within the statute. And that is separate and

20   apart from the fiduciary tolling on the first two

21   claims.

22              THE COURT:      Okay.    All right.

23              MR. BROOK:      So you wanted to talk about counts

24   five and six -- four, five and six are the ones

25   regarding business laws and unwinding transactions.
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 43 of 60
 1                                                                22

 2              THE COURT:      Right.

 3              MR. BROOK:      I am honestly not aware of any

 4   statute of limitation that applies to those and then

 5   the declaration of rights. A lot of those regard

 6   transactions that occurred just very recently, you

 7   know, documents that were being, transactions that

 8   were attempted in February, 2017, after this lawsuit

 9   was filed, there is no real statute of limitations

10   argument there. I know it was confusing because the

11   brief in opposition to the motion just said this is

12   all outside the statute of limitations, but it’s a lot

13   more nuanced than that obviously. One of the most

14   recent transactions that occurred was in October,

15   2018, when Lester sent his notice that he was going to

16   just take my client’s shares in Eber Bros. par ent

17   company for nothing.        There is no way that is outside

18   the statute of limitations.

19              THE COURT:      Okay.    All right --

20              MR. RAMSEY: Colin Ramsey.

21              THE COURT:      Mr. Ramsey, yes.

22              MR. RAMSEY: Briefly, back to Southern, if I

23   could, and not to get too deep in the woods, and I

24   think Your Honor has anticipated our position is this

25   was not a corporate opportunity, this was Lester Eber,
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 44 of 60
 1                                                                23

 2   individually, that entered into a consulting agreement

 3   with Southern.      Eber Bros. was essentially bullied out

 4   of the market by Souther n, that ship had sailed. There

 5   was no corporate opportunity to usurp at that point.

 6   They were out, there was an agreement amongst Southern

 7   and Eber Bros. that they were going to be out of New

 8   York. At that point, Lester Eber, given his numerous

 9   contacts, his experience in the industry, was offered

10   this consulting position with Southern, he had every

11   right to accept it.

12              The value of that consulting agreement, and

13   Lester testified to this during his deposition, and I

14   would anticipate that when we take the de position from

15   Southern, said, look, this is a large company, it pays

16   generous salaries, this was commensurate with what

17   other folks were getting doing similar things in

18   similar areas of the country. So I know Mr. Brook

19   wants to turn this essentially into a conspiracy that

20   Lester was somehow funneling money to himself, that

21   wasn’t the case. He was receiving this money pursuant

22   to an aboveboard consulting agreement.              And if there’s

23   an issue with that, his consulting agreement was back

24   in 2008, and by Mr. Broo k’s own admission, his clients

25   were aware of it at that time. So any claims relating
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 45 of 60
 1                                                                24

 2   to that, I don’t think there are any that are

 3   meritorious anyway, but certainly a decade later have

 4   sailed, to put it simply.

 5              With respect to some of the other arguments

 6   that Mr. Brook made, essentially we’re saying a lot of

 7   the factual predicates in this third amended

 8   complaint, a lot of the actions that are complained

 9   of, were not necessarily taken in a fiduciary

10   capacity. He probably has a point on the fiduciary

11   exception relationship if whatever he is relying on is

12   taken in the capacity of a fiduciary. Many of them, at

13   least some of them in the complaint, were not. And

14   those are the ones, and I apologize, I don’t have a

15   brief in front of us, those are the ones that we’r e

16   saying, look, if you are not doing this as a

17   fiduciary, you don’t get obviously the benefit of the

18   fiduciary exception.

19              THE COURT:      How much additional discovery,

20   beyond what’s already been contemplated, would be

21   required by addition of these new claims from your

22   perspective?

23              MR. RAMSEY: I don’t know that it would be

24   terrible significant. I think there would certainly be

25   some additional depositions, one on the stock issue,
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 46 of 60
 1                                                                25

 2   for example, I think we’re probably going to want

 3   further depositions of Canandai gua National Bank

 4   anyway, but certainly the stock issue that’s raised in

 5   the third amended complaint would require additional

 6   depositions. Beyond that, some of the depositions that

 7   are outstanding might cover that, so I don’t want to

 8   say, hey, look, we’ve got to do this whole new round

 9   of depositions, but there would at least be some

10   additional discovery from our perspective now.

11              THE COURT:      Okay, and how would that impact

12   the timeline for discovery?

13              MR. RAMSEY: Well, as Mr. Brook said, we’ve got

14   a Southern deposition noticed for the end of this

15   month, we’ve got the deposition of Mark Stein, the

16   brother of plaintiff, Lisa Stein, this Friday

17   actually. There’s been some talk of some other third

18   parties that I think Mr. Brook wanted so I’ll let him

19   speak to that. But I would think a brief extension

20   would probably be necessary, I don’t think it would be

21   too terribly wrong, a month or two would be my

22   thought, subject to Mr. Brook’s opinion.

23              THE COURT:      Okay.    Mr. Brook, from your

24   perspective, how much additiona l discovery would be

25   needed by these added claims and how would that impact
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 47 of 60
 1                                                                26

 2   the schedule?

 3              MR. BROOK:      I don’t think there is any

 4   additional discovery that would be needed.               I think

 5   the Southern deposition is more defensible with the

 6   third amended complaint in there in an active claim,

 7   but either way, Southern is important because this

 8   money that is going to Lester Eber was ultimately what

 9   was being used for him to make loans to the company.

10   So the company, he’s getting $600,000 a year from the

11   company and surprise, surprise, the company doesn’t

12   have enough money to pay its debts after that point,

13   even though he’s continuing to receive a six figure

14   salary from him.

15              So understanding where that money was coming

16   from and where it was going is part and parcel to

17   understanding also how this debt crisis occurred that

18   was ultimately the excuse that Lester used to take the

19   company for himself as a creditor. You know, if the

20   company had been getting $600,000 a year from Southern

21   instead, and Lester was just given cred it for making

22   that deal happen, and he was doing the same work for

23   Southern that he did for Eber Bros. you know, he’d

24   just continue to get paid by Eber Bros. for doing the

25   work for the company. If he brought the deal into the
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 48 of 60
 1                                                                27

 2   company as a CEO of the compan y, rather than doing it

 3   on the side, the company would not have been in the

 4   credit crisis that it had.          And that’s an important

 5   part of the story that we need to tell, and

 6   understanding that with Southern, so that’s the only

 7   one where, you know, if we had the third amended

 8   complaint in we’d get more.

 9              I have no idea what Mr. Ramsey is talking

10   about when he says he needs more depositions of

11   Canandaigua National Bank based on the sock issue in

12   terms of who owns the stock or not.             That is an issue

13   that is going to be decided entirely based upon two

14   things, interpreting what the dissolution of the trust

15   order says and the bylaws of the company and how those

16   apply. And I think that from the depositions that

17   we’ve had, the last one got unfortunately very heated,

18   very emotional for Ms. Eber, you know, it’s clear that

19   they are under the impression that that issue is a

20   silver bullet for them.         That somehow they’ll be able

21   to just take the shares for nothing based upon that

22   bylaw provision, and then Lester gets to run t he

23   family business without the family in it.               And I

24   believe they also brought up the intent under the Alan

25   Eber Trust document, the will, itself. So maybe we’ll
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 49 of 60
 1                                                                28

 2   also look at the will. But that’s something that I

 3   believe is right for adjudication, and becau se it’s

 4   seen as this silver bullet, I think it really should

 5   be resolved sooner rather than later, and I think it’s

 6   going to take that being resolved before we even have

 7   a chance at seeing a real settlement offer that is

 8   close to valuing what my client’s c laims are worth in

 9   this case.

10              THE COURT:      I think when we last spoke all the

11   parties were in agreement that that was a legal issue

12   that could be briefed, is that correct?

13              MR. HERBERT: I think that that’s not so,

14   because it’s become a much more complicated issue.

15              THE COURT:      Okay.

16              MR. HERBERT: I think that the actions, the

17   acts and omissions of Canandaigua as trustee of the

18   trust after June, 2017, raise a whole host of issues

19   about the propriety of actions that they took. Some of

20   the reasons why they did what they did in 2017, we

21   frankly don’t know what they, we don’t know what they

22   were because Lester Eber wasn’t involved in any of

23   that decision making at all, he had nothing to do with

24   it.

25              THE COURT:      I see. So that’s why you’re saying
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 50 of 60
 1                                                                29

 2   you would need som e deposition.

 3              MR. HERBERT: Absolutely, yes.            Yes.    I

 4   couldn’t tell you today why, I think there’s a

 5   question as to whether or not the stock was allocated

 6   amongst the beneficiaries in the summer of 2017, I

 7   think there’s a serious question as to whether or n ot

 8   that was done appropriately. And I don’t know why

 9   Canandaigua did it the way they did it and we need to

10   have some deposition testimony from them to understand

11   why they did what they did and the way they did it.

12   And that has ramifications throughout all the issues

13   relating to who’s entitled to which shares of stock

14   and whether or not this call right fits into the whole

15   case. So I think that we did discus this at a prior

16   conference but I think it’s become a much more

17   complicated issue since then.

18              THE COURT:      So from your client’s perspective,

19   there would be the additional deposition of a bank

20   representative.

21              MR. HERBERT: Absolutely.

22              THE COURT:     Okay.

23              MR. HERBERT: I think one thing that’s important

24   to note, in 2017, Canandaigua decided to try to terminate

25   the trust, Alan Eber Trust, and they filed their petition
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 51 of 60
 1                                                                30

 2   in February and it was finally adjudicated in June. Lester

 3   and Wendy Eber, they didn’t have anything to do with that

 4   process at all, nothing to do with that. So what the

 5   motivation was behind the bank’s filing that petition,

 6   whether or not they thought they were entitled to try to

 7   terminate the trust, because at least on a reading of the

 8   petition, the petition seems illogical to us because it

 9   doesn’t seem to be responsive to what the requirements

10   are in the will to be in a position to terminate the

11   trust. And then things that happened after that raise

12   a lot of questions in our mind that we need deposition

13   testimony.

14              THE COURT:      Okay.

15              MR. BROOK:      May I say a couple of things to

16   correct Mr. Herbert on a few things that I think are

17   really important to what he said?

18              THE COURT:      Sure.

19              MR. BROOK:      Lester Eber entered an appearance

20   in the action to terminate the trust, and his lawyer

21   waived any objection to terminating the trust. That’s

22   why the Court enter ed an order saying here’s how the

23   assets are going to be distributed. So for Mr. Herbert

24   to stand up and say they didn’t have anything to do

25   with that is just incorrect. And that lawyer Wendy
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 52 of 60
 1                                                                31

 2   Eber said was representing her interests personally as

 3   well. So any objections that they have to Canandaigua

 4   terminating the trust and the Court entering that

 5   order, they had an obligation to enter at the time

 6   when they made an appearance in that case. If they

 7   hadn’t made an appearance, like my clients did not,

 8   maybe they’d have some kind of an argument to do it --

 9              THE COURT:      Why didn’t your clients make an

10   appearance?

11              MR. BROOK:      Well, because, frankly,

12   termination was premature.

13              THE COURT:      So why didn’t your clients enter

14   an objection ?

15              MR. BROOK:      Because at the e nd of the day the

16   last thing they wanted was to have the company

17   business still in the hands of Lester and Wendy Eber.

18   And as long as the trust was around, there was a

19   serious risk that, you know, this would go on years

20   longer as a new trustee has to be ap pointed, and then

21   we’d have to be overseeing that trustee.

22              So when Canandaigua said they were going to

23   just try to terminate the trust and distribute the

24   shares, my clients made, we made the decision not to

25   oppose that, but not to support it either.
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 53 of 60
 1                                                                32

 2              THE COURT:      But now you’re using the basis of

 3   that to add new claims to the complaint.

 4              MR. BROOK:      Well because, at the end of the

 5   day, that order is still a Court Order that is binding

 6   on the parties that did enter an appearance there, and

 7   it’s binding on my clients, too.

 8              THE COURT:      Right, but how is it, if your

 9   clients had an opportunity to object to that, you

10   didn’t appear, you chose not to appear, you chose not

11   to object and now you want to use that transaction as

12   the basis to add a claim against the def endants, is

13   that right?

14              MR. BROOK:      I think Your Honor has it

15   backwards. They’re the ones who want to undo that

16   Court Order. We support that Court Order, we have no

17   problem with what that Court did, with what was

18   ordered in it, it was done completely corr ectly in

19   terms of distributing the assets according to how they

20   needed to be.

21              THE COURT:      Okay.

22              MR. BROOK:      And Lester Eber agreed with that

23   and then years later Canandaigua is saying, well, we

24   need to distribute these shares. And first there were

25   these excuses about a missing stock book.               We’ve
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 54 of 60
 1                                                                33

 2   recently had some emails produced to us by

 3   Canandaigua’s lawyer that show that, and Your Honor

 4   may remember this, too, so representations had been

 5   made that no one misplaced the stock book for the

 6   company, that was never represented. Multiple emails

 7   from Lester and Wendy’s lawyer in that trust action,

 8   in that Surrogates Court action, to Canandaigua’s

 9   lawyer saying we can’t find the stock book, we’re

10   going to maybe do a special trip up to Rochester to

11   try to find it.

12              So there was active obstruction going on

13   trying to prevent the Court’s order from going

14   through. Because what happened was they entered an

15   appearances, they order went through, and now they

16   don’t want to abide by the order that they were a part

17   of. And so we’re not challenging that, we’re simply

18   saying that we’ve been relying on that for a long

19   time, from the first time that we amended the

20   complaint after that transaction we made it clear that

21   the trust doesn’t exist, that’s our understanding.

22              And what M r. Herbert’s actually saying is he

23   wants to revive the trust, have this Court somehow do

24   that, even though it’s a Surrogates Court order that

25   has already terminated the trust, I don’t know how
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 55 of 60
 1                                                                34

 2   that’s possible. But the other thing that’s really

 3   remarkable a bout their position is they think that the

 4   trust still exists and should be revived by judicial

 5   fiat, but that Lester Eber doesn’t have any duties as

 6   trustee.    That somehow only he was relieved of his

 7   duties as trustee. I mean obviously Mr. Gumaer also

 8   passed away, so that Canandaigua is now solely the bad

 9   guy. And what they are really trying to do is they’re

10   trying to take advantage of the fact that we did reach

11   a settlement with Canandaigua which was very much on

12   the sidelines on this thing. They only thi ng they did

13   wrong was not acting more as trustee and filing suit

14   when it discovered these transactions earlier. So

15   they’re trying to make Canandaigua into the bad guy as

16   much as they can and they’re trying to delay this

17   thing. There is no reason why we nee d to depose

18   someone from Canandaigua about what they did. Nothing

19   that they did or didn’t do is remotely in dispute. The

20   only question that this Court can address is a legal

21   one which is does this Court see the Court’s order

22   from Surrogates Court as having impact or binding

23   authority here. I mean there’s legal issues that might

24   come into play, but none of that is going to require a

25   deposition and further delay of this issue.
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 56 of 60
 1                                                                35

 2              THE COURT:      Okay.

 3              MR. BROOK:      Thank you.

 4              THE COURT:      Hold on, let me hear from Mr.

 5   Calihan.

 6              MR. CALIHAN:      I just want it noted that the

 7   Gumaer estate has already asked for both Canandaigua

 8   depositions and they’ve been agreed to.

 9              THE COURT:      Um -hmm.

10              MR. CALIHAN:      We may be arguing about the

11   scope of those depositions but we’re going to be

12   completing Awk’s (phonetic) deposition and then taking

13   the deposition of Mr. Lowenthal. I think there is no

14   dispute but that they are going to go forward.

15              MR. BROOK:      I think the issue is the third

16   Canandaigua deposition.

17              THE COURT:      Okay.

18              MR. HERBERT: Let’s make sure we understand

19   what we’re talking about here. Mr. Brook, it’s very

20   interesting but that’s actually not what happened,

21   okay?   Canandaigua, in the winter of 2017, they

22   decided to terminate the trust. They cobbled up a

23   petition to be filed i n the Surrogates Court. They

24   cobbled up a final accounting with respect to the

25   termination of the trust. It is noted in the
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 57 of 60
 1                                                                36

 2   accounting expressly that Lester Eber had nothing to

 3   do with the preparation of the final accounting, okay?

 4   It is true that when it came on for adjudication, that

 5   Lester Eber did make an appearance there and did

 6   acquiesce in the final order, okay, but all the

 7   termination order did was it ordered that the assets

 8   of the trust as a whole be distributed one -third, one-

 9   third, one -third. It didn’t purport to address how any

10   particular issue was to be allocated amongst the

11   beneficiaries.

12              So there was a process in July and August of

13   2017 where the Trust Department people at Canandaigua

14   came up with a specific allocation of the specific

15   assets in the trust.        Their first attempt at

16   allocating the assets, we pointed out to them, was

17   wrong, okay, it had nothing to do with the order from

18   the Surrogates Court, this was like mop up duties that

19   Canandaigua had as a trustee.           If you look at the

20   order issued by the Surrogates Court, it’s all about

21   what Canandaigua has to do to finalize the

22   distribution of the trust assets. There is nothing in

23   there about what Lester Eber has to do, he didn’t have

24   anything to do. Lester Eber pointed out to the people

25   at Canandaigua that they did the allocation
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 58 of 60
 1                                                                37

 2   incorrectly.      Then in the month of August Canandaigua

 3   went back and did a reallocation and it would be our

 4   contention that we’ re not so sure they did that

 5   correctly, and it does have ramifications on all the

 6   rest of the issues.

 7              THE COURT:      Okay. Well I’m going to permit you

 8   to ask questions about this in the depositions of the

 9   Canandaigua folks whose depositions have been noticed.

10   I’m going to --

11              MR. HERBERT: Can I ask you, those are not the

12   right witnesses though.

13              THE COURT:      Oh, so you need to have a

14   different person from Canandaigua?

15              MR. HERBERT:      Right.

16              MR. RAMSEY:      The thought was, if Your Honor

17   read the motion to intervene, we’d do an appropriate

18   notice and have them produce --

19              THE COURT:      Yes, I’m granting th e motion to

20   intervene and then you can notice that deposition. I’m

21   going to reserve judgment on the amendment to the

22   complaint, but I will turn to that shortly.                So let’s

23   talk about the discovery schedule though, it seems

24   that you’re not going to meet the March 29 t h deadline

25   to complete fact discovery, you have an expert
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 59 of 60
 1                                                                38

 2   discovery deadline of May 31 s t right now, so I’m going

 3   to extend both deadlines by sixty days.              And I’m going

 4   to schedule another conference, status conference , how

 5   would Monday, May 20 t h work?

 6              MR. BROOK:      That time, Your Honor?

 7              THE COURT:      Let’s do 10 a.m.       All right, is

 8   there anything else that any of the parties wanted to

 9   raise at this time?

10              MR. BROOK:      I understand how burdened the

11   Court is, I’ve clerked, does the Court have any sense

12   of when we might get a ruling on the privilege issues?

13   Because to the extent that we need to do much more

14   discovery at all, that’s really the biggest factor.

15              THE COURT:      I understand.      I’m working on it.

16              MR. BROOK:      Okay.

17              THE COURT:      All right, then we’re adjourned.

18   Thank you.

19              (Whereupon the matter is adjourned to May 20,

20   2019, at 10:00 a.m.)

21

22

23

24

25
Case 1:16-cv-09517-LAK-KHP Document 208 Filed 05/01/19 Page 60 of 60
 1                                                                39

 2

 3                          C E R T I F I C A T E

 4

 5              I, Carole Ludwig, certify that the foregoing

 6   transcript of proceedings in the United States District

 7   Court, Southern District of New York, Kleeberg, et al.

 8   versus Eber, et al., Docket #16cv9517, was prepared using

 9   PC-based transcription software and is a true and accurate

10   record of the proceedings.

11

12

13   Signature_______________________________

14

15   Date:   March 25, 2019

16

17

18

19

20

21

22

23

24

25
